Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/GB2018/051054, filed on April 23, 2018.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Says the free end of the chain arm is “releasably engaging a chain and a body portion”, which is likely a typo repeating that the chain arm has a “body portion” as there is no indication in the specification or drawings that the chain arm’s free end engages a body portion
says "the main body including" instead of "the main body includes"
Says “one end of the main body including” instead of “one end of the main body includes”
Claim 10 is objected to because of the following informalities:  
Says the free end of the chain arm is “releasably engaging a chain and a body portion”, which is likely a typo repeating that the chain arm has a “body portion” as there is no indication in the specification or drawings that the chain arm’s free end engages a body portion
says "the main body including" instead of "the main body includes"
Says “one end of the main body including” instead of “one end of the main body includes”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berich (US 4648642) in view of Huyssen (US 4105231).
With regard to claim 1, Berich teaches a security chain lock for doors, comprising a door guard plate (3) with a main body (31), internal of which are two compression springs (53), a chain holder (59) comprising a body portion (61 and 63) and a chain arm (69) extending therefrom and having a free end for releasably engaging a chain (7).
The main body includes a slot (47) and the body portion (61 and 63) of the chain holder (59) is contained within the main body (31) and adjacent the two compression springs (53) and the chain arm (69) of the chain holder extends through the slot of the main body to protrude therefrom and slide therein.
Berich does not teach that one end of the main body (31) includes an angled face, of decreasing thickness where the thinner end is distal from a free end of the chain arm.
Huyssen teaches a security chain system with a door guard plate (13) comprising a main body (27) including an angled face (shown below) such that the thickness of the main body decreases over the length of the angled face.

    PNG
    media_image1.png
    342
    485
    media_image1.png
    Greyscale

When used in the place of the main body of Berich, the thinner end of the angled face would be distal from the free end of a chain arm (69) of the chain holder and proximal to a door (39).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the angled face of Huyssen with the security chain lock of Berich, as it would act functionally the same with only the added benefit of angled edges.
With regard to claim 2, Berich additionally teaches the body portion (61 and 63) of the chain holder (59) that comprises two spring engaging limbs (55).
With regard to claim 3, Berich additionally teaches that the two spring engaging limbs (55) extend from a central axis (along 61) of the chain holder (59) substantially at 90 degree angles from the central axis of the chain holder, as seen in Figure 3.
With regard to claim 4, Berich additionally teaches that the chain arm (69) of the chain holder (59) is an “upturned U-bend” (column 3 lines 25-26) that is not exactly two bends of 90 degrees, but does add up to an overall bend of 180 degrees and forms a hook shape.

With regard to claim 5, Berich additionally teaches a door guard plate (3) that further comprises a base plate (35).
With regard to claim 6, Huyssen additionally teaches a door guard plate, wherein the corners (unlabeled, shown below) of the main body (27) between the angled face and a side of the main body are arcuate.

    PNG
    media_image2.png
    341
    504
    media_image2.png
    Greyscale

With regard to claim 7, Huyssen additionally teaches a door guard plate comprising a channel (25) defined in an outer surface (28) of the main body (27) that extends toward the angled face.
With regard to claim 8, Berich additionally teaches a chain (7) in use with the door guard plate (3). 
With regard to claim 10, Berich teaches a system comprising: a door guard plate (3) attachable to a door (39), comprising a main body (31), internal of which are two compression springs (53) and a 
Berich also teaches a chain (7) connected to a door frame (99), wherein an edge of the door guard plate is adjacent to the edge of the door (39) and the free end of the chain arm of the door guard plate extends away from the door frame and towards a center of the door.
Berich does not teach that one end of the main body (31) includes an angled face, of decreasing thickness where the thinner end is distal from a free end of the chain arm.
Huyssen teaches a security chain system with a door guard plate (13) comprising a main body (27) including an angled face (shown below) such that the thickness of the main body decreases over the length of the angled face.

    PNG
    media_image1.png
    342
    485
    media_image1.png
    Greyscale


It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the angled face of Huyssen with the security chain lock of Berich, as it would act functionally the same with only the added benefit of angled edges
With regard to claim 11, Berich additionally teaches that the body portion of the chain holder comprises two spring engaging limbs (55).
With regard to claim 12, Berich additionally teaches that the spring engaging limbs (55) extend from a central axis (along 61) of the chain holder (59) substantially at 90 degrees to the central axis.
With regard to claim 13, Berich additionally teaches that the chain arm (69) of the chain holder (59) is an “upturned U-bend” (column 3 lines 25-26) that is not exactly two bends of 90 degrees, but does add up to an overall bend of 180 degrees and forms a hook shape.
However, it would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have edited the chain arm (69) of Berich slightly to make the bends 90 degree angles, as this is merely a slight change in shape, described as being obvious in MPEP 2144.04.
With regard to claim 14, Berich additionally teaches that the door guard plate (3) further comprises a base plate (35).
With regard to claim 15, Huyssen additionally teaches that the corners (unlabeled, shown below) of the main body (27) between the angled face and a side of the main body are arcuate.

    PNG
    media_image2.png
    341
    504
    media_image2.png
    Greyscale

With regard to claim 16, Huyssen additionally teaches a door guard plate comprising a channel (25) defined in an outer surface (28) of the main body (27) that extends toward the angled face.
With regard to claim 17, Berich additionally teaches that the chain (7) includes at least one loop that receives the free end of the chain arm (69), as the “U-bend acts to hold the chain” (column 3, line 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of t.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675